Citation Nr: 1208280	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation greater than 20 percent for residuals of a gunshot wound to the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.  

In October 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the Winston-Salem RO.  


FINDINGS OF FACT

The Veteran's gunshot wound to the right hand is manifested by amputation of the distal segment of the second and fourth (index and ring) fingers of the right hand; there is no evidence of unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for residuals of a gunshot wound to the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5147, 5219, 5223 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letters dated in December 2007 and April 2009, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided information regarding how VA assigns disability ratings and effective dates and was provided notice of applicable rating criteria.  The case was most recently readjudicated in the May 2010 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records and VA medical records.  The Veteran was provided a VA examination in January 2008.  On review, the examination appears adequate and the Board finds no basis for requesting additional examination at this time.  

As there is no evidence that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

Service treatment records show that in March 1966, the Veteran was cleaning a machine gun at the range when he sustained a gunshot wound to the right index and ring fingers.  The accident was in the line of duty.  He was seen in the emergency department where the wounds were debrided, irrigated and closed.  There was no artery or nerve involvement.  The Veteran's convalescence was unremarkable and he was discharged from the hospital approximately six days later.  Subsequent orthopedic clinic note indicates post amputation tip of right index and ring fingers.  The wounds were healing fine and the right ring finger had a remnant of nail remaining.  

VA records show that the Veteran was seen in the primary care clinic in March 2007 with complaints of increased arthralgia in the right hand.  It was noted that the tip of the right ring finger was amputated.  There was no appreciable synovitis and minimal tenderness.  X-rays showed old injuries distal second and fourth fingers, but were otherwise negative.  

On VA examination in January 2008, the Veteran reported that in March 1966, he sustained a gunshot wound to the thenar eminence and amputation of the distal segment of the second and fourth fingers of the right hand.  The Veteran takes Motrin as needed for pain.  On physical examination, the examiner noted no muscle injury or intermuscular scarring.  Muscle function was reported as normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of nerve damage or tendon damage.  There was traumatic amputation of the tip of the second and fourth fingers of the right hand.  There was no muscle herniation, or loss of deep fascia or muscle substance.  There was no muscle atrophy or evidence of deficit.  Range of motion of all fingers was normal and the Veteran was able to touch the palm of the right hand with all fingertips.  Strength was normal in the right hand.  X-rays of the second and fourth fingers showed old amputations through the base of the distal phalanx index finger and fourth finger as described.  No definite active process.  X-rays of the right hand showed: (1) old amputations through the base distal phalanx second and fourth fingers as described, no definite additional finding; and (2) slight narrowing, ulnar aspect, fifth metacarpal phalangeal joint.  Following examination and x-rays, diagnosis was gunshot wound right hand, healed traumatic amputation distal segment second and fourth fingers right hand.  The examiner noted no significant effects on occupation or usual daily activities.  

At the October 2011 hearing, the Veteran testified that he experiences pain in his hand, which is worse in the wintertime.  He reported problems gripping things and that his fingers stiffen.  He stated that his doctor told him he has arthritis.  He is right-handed.  

Analysis

In December 1971, the RO granted entitlement to service connection for residuals of a gunshot wound to the right hand and assigned a 20 percent evaluation under Diagnostic Code 5223.  

In November 2007, the Veteran submitted a claim for increase.  In April 2008, the RO continued the assigned 20 percent evaluation.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran is right-handed and thus, the right hand is considered his major extremity.  38 C.F.R. § 4.69.

The rating schedule sets forth the appropriate evaluations for multiple finger amputations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5126-5151 (2011).  For example, amputation of the index and ring fingers warrants a 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5147.  Pursuant to note (a), however, the ratings for multiple finger amputations apply to amputations at the proximal interphalangeal joints or through proximal phalanges.  As set forth above, the Veteran sustained amputations at the distal joints.  Amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.  See note (c).  Favorable ankylosis of the index and ring fingers is assigned a 20 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  

Unfavorable ankylosis of the index and ring fingers is assigned a 30 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5219.  

The Board acknowledges the Veteran's complaints of pain, stiffness, and problems gripping objects.  On review, however, his disability is appropriately evaluated as 20 percent disabling.  That is, he has amputations at the distal tips of two fingers (index and ring), which are evaluated as favorable ankylosis.  There is no evidence of unfavorable ankylosis of the index and ring fingers and objective evidence does not support a greater evaluation based on functional impairment, to include pain on motion.  See DeLuca.  The Board observes that recent examination showed normal strength and range of motion and there was no evidence of any significant effects on occupation or daily activities.  

The Board has considered whether the Veteran's disability should be evaluated under that portion of the rating schedule that addresses muscle injuries.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5307-5309.  Recent examination showed no evidence of muscle injury and muscle function was reported as normal.  As such, the Board does not find these criteria for application.  
 
At no time during the appeal period has the Veteran's disability been more than 20 percent disabling and staged ratings are not for application.  See Hart.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomotology resulting from his service-connected residuals of a gunshot wound to the right hand.  Thus, as the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

Finally, there is no indication that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disability and a claim for a total disability evaluation based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation greater than 20 percent for residuals of a gunshot wound to the right hand is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


